924 F.2d 1058
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sue Ellen MILLER, Petitioner-Appellant,v.Donald E. HOOVER, Judge;  Mansfield Municipal Court,Respondents-Appellees.
No. 90-3328
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1991.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This pro se Ohio petitioner appeals the district court's order denying her petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Sue Ellen Miller pleaded no contest to a charge that she violated a Lexington, Ohio city ordinance which required her to produce the names and addresses of persons receiving wages at her place of business.  The Mansfield Municipal Court entered a judgment of guilty.  Miller was sentenced to serve a six month jail term and ordered to pay a $500.00 fine.  The jail sentence was suspended pending Miller's appeal.


3
In her application for federal habeas relief, Miller contended that the ordinance under which she was convicted did not provide for the imposition of a penalty.  She also complained that she was denied due process in the proceedings before the Lexington Mayor's Court which preceded the transfer of her case to the Mansfield Municipal Court.


4
Upon review, we conclude that the petition was properly dismissed because Miller did not show cause and prejudice for her failure to seek timely review in the Ohio Supreme Court.    See Harris v. Reed, 489 U.S. 255, 263 (1989).


5
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.